                Case 4:21-mj-30034-DUTY ECF No. 1,Turkelson
                                            AUSA:  PageID.1 Filed 01/19/21Telephone:
                                                                               Page 810.766.5177
                                                                                       1 of 4
                                                        Special Agent : David McGovern                     Telephone: 810.768.7600
AO91(Rev.08/09)CriminalComplaint


                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                  Eastern District of Michigan
 United States of America,

                 Plaintiff,
 v.
                                                                                                21-30034
Briann Christopher Burnett                                                           Case No.
                                                                                                Judge: Unassigned
                                                                                                Filed: 1/19/2021 at 11:54am
                                                                                                CMP SEALED MATTER (kcm)


                    Defendant(s).

                                                   CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief:

          On or about the date(s) of _____________________________________,
                                     January 17, 2021                           in the county of ___________________________
                                                                                                 Genesee
 in the __________________________
        Eastern                         District of _______________________,
                                                    Michigan                 the defendant(s) violated:

                   Code Section                                                    Offense Description
21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(ii)                            Possession with the intent to distribute more than 500 grams of
                                                                       cocaine




          This criminal complaint is based on these facts:
Please see the attached affidavit.




  ✔        Continued on the attached sheet.

                                                                                               Complainant’s signature

                                                                               David McGovern, Special Agent - DEA
                                                                                          Printed name and title

 Sworn to before me and signed in my presence.


 Date: __________________________
       January 19, 2021
                                                                                                  Judge’s signature

 City and state: _____________________________
                 Flint, Michigan                                             Curtis Ivy, Jr., United States Magistrate Judge
                                                                                                  Printed name and title
   Case 4:21-mj-30034-DUTY ECF No. 1, PageID.2 Filed 01/19/21 Page 2 of 4




                                   AFFIDAVIT

      I, David McGovern, being duly sworn, depose and state the following:

      1.     I am a Special Agent with the Drug Enforcement Administration (DEA)

and have been so employed since 1997. Prior to my employment with DEA, I was

a certified Police Officer in the City of Gainesville (Florida) Police Department for

approximately five (5) years. I have conducted hundreds of drug investigations, and

have participated in scores of search warrants in such investigations, which have led

to numerous arrests and prosecutions.

      2.     I make this affidavit from personal knowledge based on my

participation in this investigation, my review of reports and other materials prepared

by those who have personal knowledge of the events and circumstances described

herein, and information gained through my training and experience. The information

outlined below is provided for the limited purpose of establishing probable cause

and does not contain all details or all facts of which I am aware relating to this

investigation.

      3.     I am currently investigating Briann Christopher Burnett, for violations

of federal drug trafficking laws, including violations of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(B)(ii), possession with the intent to distribute more than 500 grams of

cocaine.

      4.     On January 17, 2021, a Montrose Township Police Officer was
   Case 4:21-mj-30034-DUTY ECF No. 1, PageID.3 Filed 01/19/21 Page 3 of 4




dispatched to a traffic accident that occurred in the 200 block of W. State Street,

Montrose, Michigan. Dispatch also indicated the driver of the vehicle was last seen

walking away from the accident towards the Family Dollar store carrying a duffel

bag. A few minutes later dispatch contacted the responding officers and indicated

that a black male, later identified as Brian Christopher Burnett, was in the Family

Dollar store saying he was just in an accident and needed a ride to Muskegon,

Michigan.

      5.     Officers then responded to the Family Dollar store and made contact

with Burnett. The responding officers noticed a strong odor of alcohol coming from

Burnett. Burnett told the officers that he had just crashed his car.      Officers

subsequently arrested Burnett for leaving the scene of an accident.

      6.     During a search incident to the arrest, officers located cocaine in

Burnett’s pants pocket. Officers also found more than 1,000 grams of cocaine and

$147,543.62 in the duffel bag that Burnett was carrying at the time of his arrest.

Burnett became uncooperative with the officers so field sobriety tests were not

completed.

      7.     Burnett was lodged in the Genesee County Jail for operating while

under the influence (OUI), leaving the scene of an accident, and possession of

cocaine with intent to deliver.

      8.     Based on my training and experience, the possession of more than 1,000
    Case 4:21-mj-30034-DUTY ECF No. 1, PageID.4 Filed 01/19/21 Page 4 of 4




grams of cocaine greatly exceeds possession for mere personal use and is indicative

of possession with the intent to distribute cocaine. In addition, the close proximity

of $147,543.62 to the cocaine further supports my belief that the cocaine was

possessed with the intent to distribute.

      9.     Based on the foregoing, I have probable cause to believe that on January

17, 2021, Brian Burnett, while located in the Eastern District of Michigan, possessed

with the intent to distribute more than 500 grams of cocaine in violation of 21 U.S.C.

§§ 841(a)(1) and 841(b)(1)(B)(ii).



Dated: January 19, 2021


                                   ___________________________
                                   David McGovern
                                   Special Agent
                                   Drug Enforcement Administration.

Sworn to before me and signed in my presence and/or by reliable electronic means

on January 19, 2021.


HON. CURTIS IVY, JR.
UNITED STATES MAGISTRATE JUDGE
